RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 21-January-2022 with respect to application 17/099,430 filed 16-November-2020.  
Applicant has not amended, cancelled or added claims.
Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic and foreign priority under 35 USC §119(a)-(d) and 35 USC §120 is acknowledged:
The present application 17/099,430, filed on 16-November-2020, is a continuation of application 16/109,297 (Parent), filed 22-August-2018, published as US 2018/0365968 A1, and issued as patent # US 10,839, 670 B2 on 17-November-2020.
Application 16/109,297 is a continuation of application 15/400,731 (Grandparent), filed on 6-January-2017, published as US 2018/0137740 A1, on 17-May-2018, and issued as patent # US 10, 062,262 B2 on 28-August-2018.
Application 15/400,731 claims priority from Indian application #IN 201611039061, filed 16-November-2016.  Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in that (Grandparent) file. 
The present application is therefore accorded a prima facie effective filing date of 16-November-2016.

Information Disclosure Statement
The information disclosure statement IDS#1, submitted on 16-November-2022 (32 references) has been considered by the Examiner and made of record in the application file.

Terminal Disclaimer
Applicant’s terminal disclaimer with respect to patents US 10,839,670 B2 (Parent) and US 10,062,262 (Grandparent), and having been filed and accepted on 21-January-2022, is acknowledged. 
 The non-statutory double-double patenting rejection of claims 1, 9 and 14, is therefore withdrawn.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9, 10, 12, 14-17 and 19 are rejected under 35 USC §103 as unpatentable over Terrazas (United States Patent Application Publication # US 2014/0189720 A1) in view of Yee (United States Patent Application Publication # US 2007/0046625 A1).
Consider claim 1:  A meter, Terrazas discloses methods and apparatus to determine engagement levels of audience members and comprising a meter (106) [Title; Abstract; Fig. 1, 2; Para. 0001, 0019], comprising: 
a user interface to accept user input in response to activation of a prompting indicator; a user interface (820/822) [Fig. 8; Para. 0108-0109]; and 
a controller, a processor (812) [Fig. 8; Para. 0106] to: 
activate a light projector to project light onto a first projection area of a surface, the light projector to be activated in association with the activation of the prompting indicator; a light projector (104) a laser light source, and infrared sensors to receive light reflected from a surface, and where the projector is activated on triggering of a signature generator [Fig. 2, 7; Para. 0026, 0029, 0099-0100], and 
control the light projector to project light onto a second projection area of the surface in response to expiration of a time period without receipt of any user input responsive to the activation of the prompting indicator.
Terrazas does not: (a) disclose specific display of a prompt for user input, or (b) disclose projection of light to various areas based on expiration of a time period.  These were known in the prior art, however, and for example:
Yee discloses an input method and apparatus for detection an object or user input on an interactive display [Title; Abstract; Fig. 1-4a; Para. 4], and particularly comprising: one or more scanning light sources (466), light detectors (468), a PC (controller) (20, the light projected on and/or through a surface (464) [Fig. 41; Para. 0041], and that a (first) portion of the surface is illuminated for a predetermined time period, after which a different (second) portion is illuminated for a second interval, allowing systematic scanning of the entire surface, by the one or more light sources and detectors (720) [Fig.7; Para. 0057-0063].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) project images and text on a the display surface of an interactive display, and (b) use a one or more light sources to illuminate a portion of surface within each of a predetermined time periods such that the whole surface is scanned in order to detect user input and or objects on or behind the surface as taught by Yee and applied to the meter system and method using a reflected infrared light to determine audience engagement as taught by Terrazas, in order that: (a) bi-directional communication between the display and user is possible (including prompts) and: (b) the entire surface may be scanned at high resolution
Consider claim 2 and as applied to claim 1:  The meter of claim 1, wherein the surface is external to the meter.
Terrazas discloses a meter (106) that is separate from the display and display surface (102) [Fig. 1; Para. 0019].
Consider claim 3 and as applied to claim 2:  The meter of claim 2, wherein the surface corresponds to a display surface of a media device, and further including: 
a housing structured to position the meter on top of the media device; Terrazas discloses a multimodal sensor (104) comprising a scanning laser (light projector) mounted on top of a display (102) (media device) and 
a hinged connector that is adjustable to position the light projector to project the light onto the display surface of the media device.
Terrazas does not disclose projection of light onto the display surface.
Yee discloses the interactive display with a surface (64) and one or more laser light sources (66) to project light on and/or through the surface, and additionally a light projector mounted to the display housing, for displaying graphical images on the surface, the light directed to the surface via two hinged mirror assemblies (72a, 72b) [Fig. 2; Para. 0031, 0038-0039].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a light projector  may be mounted to the housing of a media display, and light projected on the surface of the media display, the light directed to the surface by one or more hinged mirror assemblies as taught by Yee and a applied to the meter system and method using a reflected infrared light to determine audience engagement as taught by Terrazas as modified by Yee, in order to illuminate the display surface, and it would further have been obvious that laser sensor beams may be project through the display surface using this same type of mirror arrangement.
Consider claim 4 and as applied to claim 3:  The meter of claim 3, further including the light projector. The meter system as taught by Terrazas and modified by Yee comprises one or more light projectors.  See citations and analysis for claims 1 and 3 as presented previously.
Consider claim 5 and as applied to claim 1:  The meter of claim 1, further including a speaker, and the prompting indicator includes an audible indicator to be emitted by the speaker.
Terrazas discloses a speaker as an output device [Para. 0109].
Yee similarly discloses interface to a speaker [Para. 0024]
It would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a speaker as taught by both Terrazas and Yee and applied to a meter system and method using a reflected infrared light to determine audience engagement as taught by Terrazas modified by Yee, as a well known and used device and method of obtaining user attention.
Consider claim 7 and as applied to claim 1:  The meter of claim 1, further including a timing source to track the expiration of the time period. The use of a clock or time source to control operation of a processor is well known and nearly universal, and therefore would have been known and/or assumed by one of ordinary skill. In addition:
Terrazas explicitly discloses use of a timer and/or clock [Para. 0032, 0039, 0081, 0085].
It would therefore, have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a timing mechanism as taught by Terrazas, and applied to a meter system and method using a reflected infrared light to determine audience engagement as taught by Terrazas modified by Yee, in order to track time of scanning of various display portions
Consider claim 9:  At least one non-transitory computer readable medium comprising computer readable instructions that, when executed, Terrazas discloses methods and apparatus to determine engagement levels of audience members and comprising a meter (106) [Title; Abstract; Fig. 1, 2; Para. 0001, 0019], comprising a processor (812) [Fig. 8; Para. 0106], operation controlled by program instructions stored in memory [Para. 0023, 0097-0098] cause at least one processor to at least:
activate a prompting indicator of a meter to prompt for user input; a user interface (820/822) for receiving user input [Fig. 8; Para. 0108-0109];
activate a light projector to project light onto a first projection area of a surface, the light projector to be activated in association with activation of the prompting indicator; a light projector (104) a laser light source, and infrared sensors to receive light reflected from a surface, and where the projector is activated on triggering of a signature generator [Fig. 2, 7; Para. 0026, 0029, 0099-0100], and
control the light projector to project light onto a second projection area of the surface in response to expiration of a time period without receipt of any user input responsive to the activation of the prompting indicator.
Terrazas does not: (a) disclose specific display of a prompt for user input, or (b) disclose projection of light to various areas based on expiration of a time period.  These were known in the prior art, however, and for example:
Yee discloses an input method and apparatus for detection an object or user input on an interactive display [Title; Abstract; Fig. 1-4a; Para. 4], and particularly comprising: a video projector (70) for displaying test or images on the display surface [Para. 0070], and (b) one or more scanning light sources (466), light detectors (468), a PC (controller) (20, the light projected on and/or through a surface (464) [Fig. 41; Para. 0041], and that a (first) portion of the surface is illuminated for a predetermined time period, after which a different (second) portion is illuminated for a second interval, allowing systematic scanning of the entire surface, by the one or more light sources and detectors (720) [Fig.7; Para. 0057-0063].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) project images and text on a the display surface of an interactive display, and (b) use a one or more light sources to illuminate a portion of surface within each of a predetermined time periods such that the whole surface is scanned in order to detect user input and or objects on or behind the surface as taught by Yee and applied to the meter system and method performed under control of programmable instructions stored in memory, using a reflected infrared light to determine audience engagement as taught by Terrazas, in order that: (a) bi-directional communication between the display and user is possible (including prompts) and: (b) the entire surface may be scanned at high resolution.
Consider claim 10 and as applied to claim 9:  The at least one non-transitory computer readable medium of claim 9, wherein the surface is external to the meter. Terrazas discloses a meter (106) that is separate from the display and display surface (102) [Fig. 1; Para. 0019].
Consider claim 12 and as applied to claim 9:  The at least one non-transitory computer readable medium of claim 9, wherein the instructions cause the at least one processor to control a timing source to track the expiration of the time period. This claim is rejected based on the same references, citations and analysis as for claim 7, and as applied to claim 9
Consider claim 14:  A method, Terrazas discloses methods and apparatus to determine engagement levels of audience members and comprising a meter (106) [Title; Abstract; Fig. 1, 2; Para. 0001, 0019], comprising a processor (812) [Fig. 8; Para. 0106], comprising:
activating a prompting indicator of a meter to prompt for user input; a user interface (820/822) for receiving user input [Fig. 8; Para. 0108-0109];
activating, by executing an instruction with at least one processor, a light projector to project light onto a first projection area of a surface, the light projector to be activated in association with the activating of the prompting indicator; a light projector (104) a laser light source, and infrared sensors to receive light reflected from a surface, and where the projector is activated on triggering of a signature generator [Fig. 2, 7; Para. 0026, 0029, 0099-0100], and
controlling, by executing an instruction with the at least one processor, the light projector to project light onto a second projection area of the surface in response to expiration of a time period without receipt of any user input responsive to the activating of the prompting indicator.
Terrazas does not: (a) disclose specific display of a prompt for user input, or (b) disclose projection of light to various areas based on expiration of a time period.  These were known in the prior art, however, and for example:
Yee discloses an input method and apparatus for detection an object or user input on an interactive display [Title; Abstract; Fig. 1-4a; Para. 4], and particularly comprising: a video projector (70) for displaying test or images on the display surface [Para. 0070], and (b) one or more scanning light sources (466), light detectors (468), a PC (controller) (20, the light projected on and/or through a surface (464) [Fig. 41; Para. 0041], and that a (first) portion of the surface is illuminated for a predetermined time period, after which a different (second) portion is illuminated for a second interval, allowing systematic scanning of the entire surface, by the one or more light sources and detectors (720) [Fig.7; Para. 0057-0063].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) project images and text on a the display surface of an interactive display, and (b) use a one or more light sources to illuminate a portion of surface within each of a predetermined time periods such that the whole surface is scanned in order to detect user input and or objects on or behind the surface as taught by Yee and applied to the meter system and method, using a reflected infrared light to determine audience engagement as taught by Terrazas, in order that: (a) bi-directional communication between the display and user is possible (including prompts) and: (b) the entire surface may be scanned at high resolution
Consider claim 15 and as applied to claim 14:  The method of claim 14, wherein the surface is external to the meter. Terrazas discloses a meter (106) that is separate from the display and display surface (102) [Fig. 1; Para. 0019].
Consider claim 16 and as applied to claim 15:  The method of claim 15, the surface corresponds to a display surface of a media device, the meter includes a hinged connector that is adjustable to position the light projector to project the light onto the display surface of the media device, and further including adjusting the hinged connector to position the light projector to project the light onto the display surface of the media device. This claim is rejected based on the same references, citations and analysis as for claim 3 previously, and as applied to claim 14.
Consider claim 17 and as applied to claim 14:  The method of claim 14, wherein the activating of the prompting indicator includes causing an audible prompt to be emitted from a speaker of the meter. This claim is rejected based on the same references, citations and analysis as for claim 5 previously, and as applied to claim 14.
Consider claim 19 and as applied to claim 14:  The method of claim 14, further including controlling a timing source to track the expiration of the time period. This claim is rejected based on the same references, citations and analysis as for claim 7, and as applied to claim 14

Claims 8, 13 and 20 are rejected under 35 USC §103 as unpatentable over Terrazas (United States Patent Application Publication # US 2014/0189720 A1) and Yee (United States Patent Application Publication # US 2007/0046625 A1), further in view of Chien et al. (United States Patent Application Publication # US 2016/0142690 A1), hereinafter Chien.
Consider claim 8 and as applied to claim 1:  The meter of claim 1, wherein the controller is to deactivate the light projector in response to at least one of receipt of the user input or the expiration of the time period.
Neither Terrazas nor Yee specifically discloses deactivation of the projector after a time period, but the ability to turn off electrical devices was well known, and for example:
Chien discloses an analogous projection device [Title; Abstract; Fig. 1A-B; Para. 0003, 0009, 0011] and particularly embodiments in with the device automatically is turned off (disabled) after a particular time period [Para. 0020, 0022, 0051-0052].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a mode in which a projection device is turned off after a preset time period as taught by Chien and applied to a meter system and method using a reflected infrared light to determine audience engagement as taught by Terrazas modified by Yee. At least in order to save energy when the projector or system is not in use.
Consider claim 13 and as applied to claim 9:  The at least one non-transitory computer readable medium of claim 9, wherein the instructions cause the at least one processor to deactivate the light projector in response to at least one of receipt of the user input or the expiration of the time period. This claim is rejected based on the same references as for claim 8 previously, and as applied to claim 9.
Consider claim 20 and as applied to claim 14:  The method of claim 14, further including deactivating the light projector in response to at least one of receipt of the user input or the expiration of the time period. This claim is rejected based on the same references as for claim 8 previously, and as applied to claim 14.

Allowable Subject Matter
Objection is made to claims 6, 11 and 18 as dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the respective base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 21-January-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 1, 9 and 14 for non-statutory double patenting with respect to patent # US 10,839,670 B2 (Parent) and US 10,062,262 B2 (Grandparent) [Remarks: page 3]: Applicant’s terminal disclaimer with respect to these patents, having been filed and accepted, the rejection has been withdrawn.
Consider Applicant’s remarks with respect to priority under 35 USC §119 [Remarks: page 3-4]: Priority with respect to Indian patent application # IN 2016/11039061 A has been acknowledged, a certified copy of this application having been placed in the file 15/400,731 (Grandparent).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Curlander et al. (U.S. Patent Application Publication # US 2016/0210738 A1) disclosing visual task feedback for workstations in material handling facilities.
Ryznar et al. (U.S. Patent Application Publication # US 2008/0121168 A1) disclosing an input method for surface of interactive display.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684